Citation Nr: 9917200	
Decision Date: 06/22/99    Archive Date: 06/29/99

DOCKET NO.  93-12 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
claimed as due to post- traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for blindness, claimed 
as due to PTSD.  

3.  Entitlement to benefits under 38 U.S.C.A. § 1151 for left 
eye blindness, claimed to have been incurred as a result of 
VA dental treatment received in 1984.

4.  Entitlement to an increased rating for PTSD, currently 
evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The veteran had active military service from June 1964 to 
June 1967.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a notice of 
disagreement in writing received within one year of the 
decision being appealed and, after a statement of the case 
has been furnished, a substantive appeal received within 60 
days of the issuance of the statement of the case or within 
the remainder of the one-year period following notification 
of the decision being appealed.  

The present case, as it concerns the evaluation of PTSD, 
arises from an August 1990 rating action that confirmed a 10 
percent rating for the disability.  A notice of disagreement 
with that decision was received later that month, and a 
statement of the case was issued in September 1990.  The 
appeal in this regard was perfected upon the receipt of a 
substantive appeal at the RO in October 1990.  Subsequently, 
the veteran was assigned an increased rating of 30 percent 
for PTSD, in an August 1996 rating action.  The increase was 
made effective from May 1990 but, since the veteran continues 
to express his belief that this disability causes even 
greater impairment, the matter remains in appellate status. 

The matters concerning service connection for diabetes and 
blindness, claimed as due to PTSD, arise from September 1991 
and March 1992 rating actions, respectively.  The veteran 
submitted a notice of disagreement with these decisions in 
April 1992, and a statement of the case was issued in April 
1992.  The appeal with respect to these claims was perfected 
in August 1992, when the RO received statements written by 
the veteran on a copy of the April 1992 statement of the 
case, which is construed as a substantive appeal.  

The appeal concerning entitlement to benefits under 
38 U.S.C.A. § 1151 arises from a March 1996 rating action.  
The veteran's notice of disagreement with respect to this 
matter was received in May 1996, and a statement of the case 
was issued in June 1996.  Thereafter, the appeal was 
perfected upon the receipt of a VA Form 9 (Appeal to Board of 
Veterans' Appeals) at the RO in July 1996.  


FINDINGS OF FACT

1.  The veteran's assertion that he developed diabetes, and 
that he became blind, due to the effects of PTSD, is not 
supported by any competent evidence that would render the 
claims for service connection for those disabilities 
plausible under the law.

2.  The veteran's assertion that he developed left eye 
blindness as a result of dental treatment provided at a VA 
Medical Center in August 1984, is not supported by any 
medical evidence that would render the claim for entitlement 
to benefits under 38 U.S.C.A. § 1151 plausible under the law.


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim for 
service connection for diabetes mellitus, claimed as due to 
PTSD.  38 U.S.C.A. § 5107(a) (West 1991). 

2.  The veteran has not submitted a well-grounded claim for 
service connection for blindness, claimed as due to PTSD.  38 
U.S.C.A. § 5107(a) (West 1991).

3.  The veteran has not submitted a well-grounded claim for 
benefits under 38 U.S.C.A. § 1151, for left eye blindness as 
a result of dental treatment provided at a VA Medical Center 
in August 1984.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Diabetes and Blindness, Claimed as Due 
to PTSD

Under applicable criteria, disability which is proximately 
due to or the result of a service-connected disease or injury 
shall be service connected.  38 C.F.R. § 3.310 (1998).  As an 
initial matter, however, it is observed that a claimant for 
benefits administered by VA has the burden of submitting 
evidence sufficient to justify a belief that the claim is 
well grounded.  38 U.S.C. § 5107; see Murphy v. Derwinski, 1 
Vet.App. 78, 81 (1990).  "A well[-]grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
[38 U.S.C. § 5107]."  Murphy, 1 Vet.App. at 81.  Where the 
determinative issue involves medical causation, however, 
competent medical evidence that a claim is "plausible" is 
required in order for the claim to be well grounded.  See 
Grivois v. Brown, 6 Vet. App. 136, 140 (1994); Grottveit v. 
Brown, 5 Vet.App. 91, 93 (1993).  Lay testimony is 
insufficient to fulfill this burden because lay persons 
generally lack the expertise necessary to opine on matters 
involving medical knowledge.  Grivois, 6 Vet.App. at 140; 
Espiritu v. Derwinski, 2 Vet.App. 492, 494 (1992).

With regard to this aspect of the veteran's appeal, the Board 
notes that he is making a very specific, and limited 
contention.  He is arguing that he developed diabetes, and 
subsequently became blind, because of his inattention to his 
health, which, in turn, he believes was caused by PTSD.  At 
this juncture, by way of background, we would note that, in 
an August 1989 decision, the Board previously denied service 
connection for diabetes, concluding that it had not been 
incurred in, or aggravated by service.  In addition, in a 
January 1999 supplemental statement of the case, the veteran 
was advised of the RO's decision that PTSD did not aggravate 
diabetes.  As indicated above, however, and as argued by the 
veteran's representative in a March 1999 statement, the 
veteran's current claim is not based upon either of those 
theories.  Rather, the contention is that the veteran's PTSD 
caused him to ignore medical advice to seek treatment, 
resulting in diabetes and subsequent blindness.

In this case, the veteran is service-connected for PTSD.  The 
record also establishes that he has diabetes mellitus, with 
diabetic retinopathy.  He currently has no light perception 
in his left eye, and can only see hand movements with the 
right eye.  Thus, if the evidence were to show that his 
diabetes and/or blindness were proximately due to, or the 
result of his PTSD, service connection for either or both of 
these disabilities would be warranted.  

It is the veteran's contention that his PTSD caused him to 
neglect his health, and that this specific neglect caused him 
to develop diabetes, and then his defective visual acuity.  
Clearly, these are conclusions whose validity would require 
some medical expertise on the part of the person offering 
them.  The veteran has neither contended nor shown that he 
personally possesses any such expertise, and, therefore, his 
statements alone are insufficient to establish that his claim 
in this regard is even a well-grounded one.  As indicated 
above, lay assertions of medical diagnosis or causation do 
not constitute competent evidence sufficient to render a 
claim well grounded.  Grottveit v. Brown, 5 Vet.App. 91, 93 
(1992); Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992).

As to whether there is any other evidence of record 
supporting the veteran's contentions, a review of the 
voluminous record discloses the presence of an August 1997 
report from a VA psychologist, in which he agrees with the 
veteran's theory that the veteran's lack of motivation and 
concern to care for himself properly in the 1960's, 1970's 
and 1980's, could be attributed to a deteriorating mental 
condition.  This psychologist noted that the veteran's,

deteriorative mental state and his emotional 
function at the time certainly worked against his 
pursuing rational medical treatment options 
recommended to him and available to him at the 
time.

As the veteran does not appear to have been diagnosed as 
having diabetes until the early 1980's, and it was sometime 
thereafter that he lost his eyesight, it would thus seem that 
there is support in the record to conclude that the veteran's 
mental impairment (due to an unspecified psychiatric 
disability) had an adverse impact on his ability to pursue a 
rational course of medical treatment prior to being diagnosed 
with diabetes, or becoming blind.  Presuming it was PTSD that 
worked against the veteran in any pursuit of rational medical 
treatment (although the specific diagnosis of PTSD does not 
appear to have been made until years after the veteran 
already had diabetes and visual problems), this would support 
only the first half of the contention made by the veteran to 
establish entitlement to the benefit he seeks.  There is no 
medical opinion or record contained in the claims file which 
supports the second half of the veteran's contention, i.e., 
that his lack of pursuit of rational medical treatment, in 
turn, was the proximate cause of the onset of diabetes and/or 
blindness.

In the absence of any medical evidence reflecting that a link 
exists between impairment caused by PTSD, and the onset of 
diabetes or blindness, we are left with only the veteran's 
contention as support for that conclusion.  As previously 
mentioned, however, he has not shown that he has the 
professional expertise necessary to provide meaningful 
evidence regarding the cause of any medical condition.  Since 
there is no medical or otherwise competent evidence that 
links the onset of the veteran's current diabetes and 
blindness to his service-connected PTSD, there is no basis 
upon which to find that his claims for service connection for 
these disabilities, as secondary to his PTSD, are well 
grounded.

In the absence of well grounded claims, there is no duty to 
assist the veteran further in their development, see Grivois, 
supra, and, if claims are not well grounded, the Board does 
not have jurisdiction to adjudicate them.  Boeck v. Brown, 6 
Vet.App. 14 (1993).  Accordingly, as claims that are not well 
grounded do not present a question of fact or law over which 
the Board has jurisdiction, the claims for service connection 
for diabetes and blindness, claimed as due to or as a 
consequence of the veteran's service-connected PTSD, must be 
denied.  

Benefits under 38 U.S.C.A. § 1151

Pursuant to 38 U.S.C.A. § 1151, when a veteran suffers injury 
or aggravation of an injury as a result of VA hospitalization 
or medical or surgical treatment, not the result of the 
veteran's own willful misconduct or failure to follow 
instructions, and the injury or aggravation results in 
additional disability or death, then compensation, including 
disability, death, or dependency and indemnity compensation, 
shall be awarded in the same manner as if the additional 
disability or death were service-connected.  See also 
38 C.F.R. §§ 3.358(a), 3.800(a) (1998).

The regulations provide, in pertinent part, that, in 
determining whether additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury on which the claim for compensation is based is 
compared with the physical condition subsequent thereto.  
With regard to medical or surgical treatment, the veteran's 
physical condition prior to the disease or injury is the 
condition which the medical or surgical treatment was 
intended to alleviate.  38 C.F.R. § 3.358(b)(1).  
Compensation is not payable if additional disability or death 
is a result of the continuance or natural progress of the 
injury or disease for which the veteran was hospitalized 
and/or treated.  38 C.F.R. § 3.358(b)(2).

Further, the additional disability or death must actually 
result from VA hospitalization or medical or surgical 
treatment and not be merely coincidental therewith.  In the 
absence of evidence satisfying this causation requirement, 
the mere fact that aggravation occurred will not suffice to 
make the additional disability or death compensable.  
38 C.F.R. § 3.358(c)(1), (2).

In addition, compensation is not payable for the necessary 
consequences of medical or surgical treatment properly 
administered with the express or implied consent of the 
veteran or, in appropriate cases, the veteran's 
representative.  "Necessary consequences" are those which 
are certain or intended to result from the VA hospitalization 
or medical or surgical treatment.  Consequences otherwise 
certain or intended to result from a treatment will not be 
considered uncertain or unintended solely because it had not 
been determined, at the time consent was given, whether that 
treatment would in fact be administered.  38 C.F.R. 
§ 3.358(c)(3).

Finally, if the evidence establishes that the proximate cause 
of the injury suffered was the veteran's willful misconduct 
or failure to follow instructions, the additional disability 
or death will not be compensable, except in the case of a 
veteran who is incompetent.  38 C.F.R. § 3.358(c)(4).

So as to avoid possible misunderstanding as to the governing 
law, the Board notes that earlier interpretations of the 
statute and regulations required evidence of negligence on 
the part of VA, or the occurrence of an accident or an 
otherwise unforeseen event, to establish entitlement to 
38 U.S.C.A. § 1151 benefits.  See, e.g., 38 C.F.R. 
§ 3.358(c)(3) (1994).  Those provisions were invalidated by 
the United States Court of Veterans Appeals (redesignated as 
the United States Court of Appeals for Veterans Claims, 
effective March 1, 1999) (hereinafter, the Court), in the 
case of Gardner v. Derwinski, 1 Vet.App. 584 (1991).  That 
decision was affirmed by both the United States Court of 
Appeals for the Federal Circuit, in Gardner v. Brown, 5 F.3d 
1456 (Fed. Cir. 1993), and the United States Supreme Court, 
in Brown v. Gardner, 513 U.S. 115 (1994).

In March 1995, the Secretary published an interim rule 
amending 38 C.F.R. § 3.358 to conform to the Supreme Court 
decision.  The amendment was made effective November 25, 
1991, the date the Gardner decision was issued by the Court 
of Veterans Appeals.  60 Fed. Reg. 14,222 (March 16, 1995).  
The interim rule was later adopted as a final rule, 61 Fed. 
Reg. 25,787 (May 23, 1996), and codified at 38 C.F.R. 
§ 3.358(c) (1998).

Subsequently, Congress amended 38 U.S.C.A. § 1151, effective 
for claims filed on or after October 1, 1997, to preclude 
benefits in the absence of evidence of VA negligence or an 
unforeseen event.  Pub. L. No. 104-204, § 422(a), 110 Stat. 
2926 (1996); see also VAOPGCPREC 40-97 (Dec. 31, 1997).

Since the claim herein was filed before October 1997, it must 
be adjudicated in accord with the earlier version of 
38 U.S.C.A. § 1151 and the May 23, 1996, final regulation.  
Thus, neither evidence of an unforeseen event nor evidence of 
VA negligence would be required in order for this claim to be 
granted.

Having set out the applicable law with respect to benefits 
awarded under the provisions of 38 U.S.C.A. § 1151 above, it 
must also be noted that a claimant seeking benefits under any 
law administered by the Secretary of Veterans Affairs has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  If the claim is well grounded, the Secretary is 
obligated to assist a claimant in developing evidence 
pertaining to the claim.  38 U.S.C.A. § 5107(a).  If the 
claim is not well grounded, there is no duty to assist.  Epps 
v. Brown, 9 Vet.App. 341 (1996), aff'd sub nom. Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom. 
Epps v. West, 118 S. Ct. 2348 (1998); Murphy v. Derwinski, 1 
Vet.App. 78 (1990).  Thus, the threshold question for any 
claim, including one filed under the provisions of 
38 U.S.C.A. § 1151, is whether the claimant has presented a 
well-grounded claim.

As noted above, well-grounded claim is one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only plausible, to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a).  Murphy, supra.  
To present a well-grounded claim, the claimant must provide 
evidence; mere allegation is insufficient.  Tirpak v. 
Derwinski, 2 Vet.App. 609 (1992).  The evidence the claimant 
provides must be sufficient to justify a belief by a fair and 
impartial individual that the claim is plausible.  Lathan v. 
Brown, 7 Vet.App. 359 (1995).  Where the determinative issue 
is factual in nature, competent lay evidence may suffice.  
Gregory v. Brown, 8 Vet.App. 563 (1996).  Where the 
determinative issue involves medical etiology or diagnosis, 
medical evidence is required.  Lathan, supra.

The Court has repeatedly held that, in order for a claim for 
service connection to be well grounded, there must be medical 
evidence of current disability, lay or medical evidence of 
incurrence or aggravation of a disease or injury in service, 
and medical evidence of a nexus (i.e., a link or a 
connection) between the injury or disease in service and the 
current disability.  See Caluza v. Brown, 7 Vet.App. 498 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).   

Similarly, a claim for 38 U.S.C.A. § 1151 benefits must be 
accompanied by medical evidence of a current disability, and 
medical evidence that the current disability resulted from VA 
hospitalization, medical examination, or treatment.  
Precedent opinions of the VA General Counsel have noted that, 
although claims under section 1151 are not based upon actual 
service connection, there are similarities in their 
adjudication, including the requirement of a well-grounded 
claim and medical evidence to establish a causal connection 
between the claimed injury and the disability in issue.  See 
VAOPGCPREC 7-97 (Jan. 29, 1997); VAOPGCPREC 8-97 (Feb. 11, 
1997).  See also Boeck v. Brown, 6 Vet.App. 14, 16-17 (1993), 
and Ross v. Derwinski, 3 Vet.App. 141, 144 (1992), holding 
that a veteran must submit evidence sufficient to well ground 
a claim for benefits under 38 U.S.C.A. § 1151.

Applying the law to this particular case, the Board notes 
that the veteran's essential contention is that his current 
visual defect, i.e., no light perception in the left eye, and 
only "count fingers at two feet" in the right eye, can be 
attributed to dental treatment that took place in August 
1984.  Although the veteran acknowledges that he had problems 
with his visual acuity prior to this dental treatment, he 
believes that this treatment caused a chain of events that 
led to his current condition.  

Medical records dated prior to August 1984 confirm that the 
veteran had what was described as severe diabetic 
retinopathy.  Indeed, in an April 1984 record, it was noted 
that the veteran required assistance in reading a telephone 
number, and a June 1984 ophthalmologic record revealed that 
the veteran's prognosis was "poor" in this regard.  The 
record also shows that the sequence of events the veteran 
describes is essentially accurate.  He had a number of teeth 
surgically extracted in 1984, although this apparently 
occurred in July rather than August, and he experienced a 
left eye hemorrhage in late August 1984.  The record also 
shows that this hemorrhage did not clear, and he eventually 
underwent a left eye vitrectomy in May 1985.  Thereafter, the 
veteran's visual acuity progressively deteriorated, to its 
current state.  

What the record does not show, however, is that any medical 
professional is of the opinion that this 1984 dental 
treatment resulted in any eye hemorrhage or the subsequent 
deterioration of the veteran's visual acuity.  Indeed, one VA 
physician wrote in an April 1985 record, that he "[could] 
not see any correlation between the extractions and intra-
ocular bleeding."     

Based upon this evidence, it is the Board's conclusion that 
the veteran has not presented evidence sufficient to satisfy 
a belief, by a fair and impartial individual, that his claim 
for benefits, pursuant to the provisions of 38 U.S.C.A. 
§ 1151, is well grounded.  Certainly, it must be acknowledged 
that the veteran lost the ability to perceive light through 
his left eye, and the ability to perceive more than finger 
motion with his right eye, after the dental treatment he 
received in 1984.  Nevertheless, the fact that one event 
follows another does not mean that the first caused the 
second.  More importantly, however, in order to establish 
entitlement to benefits under 38 U.S.C.A. § 1151, the 
evidence must show "additional disability" as a result of 
the treatment in question.  This, at bottom, is a medical 
determination, and the medical evidence of record fails to 
show any causal relationship between the veteran's loss of 
vision and the treatment in question.  

The only items of evidence supporting the presence of a 
causal relationship between the 1984 dental treatment and the 
veteran's blindness are his own statements to that effect.  
He, however, has not shown that he possesses the technical 
competence to establish such a relationship.  As discussed 
above, a claim based upon an assertion as to cause-and-effect 
relating to a particular disability requires competent 
medical evidence in order to be well grounded.  The Court has 
reiterated this requirement many times, as in the cases cited 
above.  All that the veteran has presented in this case are 
his assertions regarding the cause of his blindness.  Such 
evidence, no matter how sincerely felt, is not sufficient to 
establish entitlement to the claimed benefit.  See Bostain v. 
West, 11 Vet.App. 124, 127 (1998) ("lay testimony . . . is 
not competent to establish, and therefore not probative of, a 
medical nexus"); Routen v. Brown, 10 Vet.App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).  See also Espiritu v. Derwinski, 
2 Vet.App. 492 (1992); Moray v. Brown, 5 Vet.App. 211 (1993); 
Grottveit v. Brown, 5 Vet.App. 91 (1993).

Conversely, the Board is well aware that we are not permitted 
to reach medical determinations without considering 
independent medical evidence to support our findings, and 
must cite to competent evidence of record to support our 
conclusions.  See Rucker v. Brown, 10 Vet.App. 67, 74 (1997), 
citing Colvin v. Derwinski, 1 Vet. App. 171 (1991), and 
Hatlestad v. Derwinski, 3 Vet.App. 213 (1992).  The 
voluminous medical records in this case have been reviewed, 
but we could find none supporting the veteran's contention 
that he incurred additional disability as a result of his 
1984 dental treatment.  Accordingly, it is the Board's 
conclusion that the veteran has failed to present evidence 
sufficient to justify a belief by a fair and impartial 
individual that his claim for compensation under 38 U.S.C.A. 
§ 1151 is well grounded, as required by 38 U.S.C.A. § 5107(a) 
(West 1991).

As a claim that is not well grounded does not present a 
question of fact or law over which the Board has 
jurisdiction, the claim for benefits under 38 U.S.C.A. 
§ 1151, for additional disability based upon August 1984 
dental treatment at a VA Medical Center, must be denied.  See 
Boeck v. Brown, supra; Grivois v. Brown supra.


ORDER

Service connection for diabetes, claimed as due to PTSD, is 
denied.

Service connection for blindness, claimed as due to PTSD, is 
denied.

Entitlement to compensation under 38 U.S.C.A. § 1151, for 
additional disability claimed to have resulted from dental 
treatment provided at a VA Medical Center in August 1984, is 
denied.


REMAND

The veteran's claim for an increased rating for PTSD is well 
grounded within the meaning of 38 U.S.C.A. § 5107.  In the 
context of a claim for an increased evaluation of a condition 
previously adjudicated to be service connected, an assertion 
by a claimant that the condition has worsened is sufficient 
to state a plausible, well-grounded claim.  See Arms v. West, 
12 Vet.App. 188, 200 (1999), citing Proscelle v. Derwinski, 2 
Vet.App. 629, 632 (1992).  

A review of the record reflects that the veteran was 
originally service connected for PTSD in a November 1988 
rating action.  At that time, the veteran was assigned a 10 
percent disability evaluation, effective from June 1987.  The 
veteran appealed that evaluation to the Board and, in an 
August 1989 decision, the Board determined that a rating in 
excess of 10 percent for PTSD was not warranted.  

In March 1990, the RO received a letter from the veteran in 
which he expressed his desire to establish an increased 
rating for PTSD.  In this letter, the veteran characterized 
himself as 100 percent disabled, although it appears that he 
included the consequences of his diabetes in making that 
argument.  In any event, the RO denied the claim in an August 
1990 rating action, and it was this decision which became the 
subject of the veteran's appeal.  Thereafter, numerous 
outpatient treatment records were associated with the claims 
file, and the veteran underwent examinations for VA purposes 
in July 1990, December 1990, September 1992, May 1996, and 
April 1997.  As previously mentioned, in an August 1996 
rating action, the veteran's disability evaluation for PTSD 
was increased to 30 percent, effective from May 1990.  

Although the records constituting the veteran's claims file 
are rather numerous, it must be observed that the most recent 
psychiatric outpatient treatment record is dated in 1996.  In 
an August 1997 report from a VA psychologist, however, it was 
noted that the veteran's recent treatment included "monthly 
psychotherapy sessions."  It does not appear, that records 
of this treatment have been associated with the claims file.  
In order to ensure a complete record on appeal, an attempt to 
obtain the most current psychiatric outpatient treatment 
records should be made. 

In addition to the foregoing, the Board notes that, when the 
veteran was examined in 1990 in connection with his claim, he 
was diagnosed to have a personality disorder, in addition to 
PTSD.  (Under the law, personality disorders are not 
considered diseases for which VA compensation is payable.)  
In a 1992 psychiatric examination report, it was noted that 
the major cause of the veteran's symptoms were diabetes, 
retinitis, and blindness, rather than PTSD.  Although more 
recent examination reports have listed only PTSD as the 
veteran's diagnosis, this evidence raises some questions as 
to the identification of the impairment which is causing the 
veteran's psychiatric symptoms.  In view of this, another 
examination that more precisely identifies the veteran's 
symptoms, and which describes the extent to which these are 
related to specific diagnoses, should be obtained before the 
Board enters its final decision on this matter.

While the Board regrets the delay involved in remanding this 
case, it is felt that proceeding with a decision on the 
merits at this time would not afford the veteran the full due 
process of law to which he is entitled.  Therefore, under the 
circumstances described above, and to assure that the veteran 
is rated commensurate with his level of disability due to his 
service-connected psychiatric disorder, the case is REMANDED 
to the RO for the following development:

1.  The veteran should be contacted and asked to 
identify those places at which he has received 
treatment for his PTSD since 1996.  After obtaining 
any authorization as may be appropriate, the RO 
should attempt to secure, and associate with the 
claims file, copies of records of any treatment 
identified by the veteran. 

2.  After the preceding development has been 
accomplished, the veteran should be scheduled for a 
psychiatric examination for VA purposes, in order 
to determine any and all applicable psychiatric 
diagnoses and to report all disabling 
symptomatology attributable to the service-
connected PTSD, in light of the rating criteria for 
mental disorders in effect before and after 
November 1996.  Before evaluating the veteran, the 
examiner must review the claims folder, including 
this Remand.  In the course of the examination, all 
tests and psychological studies, as deemed 
indicated by the examiner, should be conducted.  
The examiner should assign a numerical code on the 
Global Assessment of Functioning Scale (GAF Scale), 
provided in the American Psychiatric Association: 
Diagnostic and Statistical Manual of Mental 
Disorders, 4th Edition (DSM-IV), and indicate the 
extent to which non-service-connected conditions 
enter into the GAF score.  The examination report 
should reflect review of all pertinent material in 
the claims folder and include the complete 
rationale for all opinions expressed.

3.  Thereafter, the RO should again review the 
evidence and enter its decision on the veteran's 
claim for an increased rating for PTSD.  In doing 
so, as it has done previously, the RO should apply 
the version of the regulations it considers to be 
more favorable to the veteran, i.e., the criteria 
for evaluating mental disorders in effect prior to 
November 7, 1996, or the criteria which became 
effective on and after that date.  If the decision 
is adverse to the veteran, he and his 
representative should be furnished a supplemental 
statement of the case and given the opportunity to 
respond.  Thereafter, the case should be returned 
to the Board, if in order.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action unless otherwise 
notified, although he may furnish additional evidence and 
argument while the case is in Remand status. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


 

